Citation Nr: 1714906	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-18 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disability other than PTSD (claimed as depression).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to May 2005.

This matter came to the Board of Veterans' Appeals  (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a hearing before the undersigned VLJ held via videoconference in October 2015.  The claims file includes a transcript of the hearing.

The Board has recharacterized the depression claims more broadly as claims relating to an acquired psychiatric disability other than PTSD to ensure the claims are developed and considered based on any acquired psychiatric disorder other than PTSD the Veteran has or claims.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant.").  The distinction between the PTSD and non-PTSD claims has been maintained, because there are legal standards specific to the PTSD claim that are not applicable to other acquired psychiatric conditions.

In March 2016, the Board remanded this matter for additional development to include providing a VA examination.  The Board finds substantial compliance with its remand instructions with respect to the knee claim, so it may proceed to the merits of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  As discussed in the Remand section below, the Board's instructions were not followed with respect to the PTSD and acquired psychiatric disorder claims.  Therefore, the issues of entitlement to service connection for PTSD and for an acquired psychiatric disability other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disability did not begin during and was not otherwise caused by her military service.

2.  The Veteran's left knee disability was not caused by and has not been aggravated by her service-connected right knee disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).


In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

I. Service Connection:  General Principles

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran's currently diagnosed left knee disability (strain) is not encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply to the Veteran's claims.

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to (caused by) the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998); Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

II. Service Connection:  Left Knee

The Veteran seeks entitlement to service connection for a left knee disability including as secondary to her service-connected right knee disability.  As will be discussed in more detail, the medical evidence establishes a diagnosis of a current left knee disability.  The requirement of a current disability is met.  

Moreover, as discussed in the Board's March 2016 Decision reopening and remanding the left knee claim, the Veteran's service treatment records document left knee effusion and lateral joint line tenderness anterior to the lateral collateral ligament.  See September 2002 Orthopedics Clinic Note.  An in-service occurrence of disease or injury has been established.  Therefore, the only elements of the Veteran's claims at issue in this matter are the nexus elements (both direct and secondary to the right knee disability).

The Veteran has offered her own etiological opinion, but the record contains no indication that the Veteran has the specialized education, training, or experience needed to determine the etiology of her left knee disability.  This is particularly so where the Veteran has multiple lower extremity disorders (feet and knees) with potentially overlapping symptoms (e.g. pain) and the proper diagnosis of the conditions generally requires specialized medical training and/or diagnostic testing.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the Veteran's opinions regarding the etiology of her left knee disability are not competent evidence in the circumstances of this case.  The Board has, however, considered her lay statements to the extent they are relevant in evaluating the relative weight to be accorded the etiological opinions of the medical professionals who treated or examined the Veteran.

As discussed in the Introduction, the Board remanded this matter in March 2016 to obtain a medical opinion on the pertinent nexus issues.  Pursuant to those instructions, the Veteran was afforded a VA examination in September 2016.  

Medical Evidence

Most relevantly, the Veteran has undergone numerous VA examinations since her discharge from the military that addressed the condition of her left knee.  The Veteran has also consistently received medical treatment from VA facilities for her multiple medical issues, including intermittent complaints of left knee pain.

In September 2005, shortly after the Veteran's discharge, she underwent a VA examination with respect to her claim of entitlement to service connection for torn meniscus and lateral collateral ligament injury to the bilateral knees.  The examiner was unable to review the Veteran's claims file and the report primarily contains the Veteran's reports rather than examiner's own medical findings.  The Veteran was scheduled to return to complete the physical examination, but, as noted in an addendum to the report, she "missed her return appointment for completion of the physical exam and full assessment of her claim."  Therefore, the September 2005 VA examination provides little useful medical evidence, particularly with respect to the actual condition of her knee post-service, rather than her in-service experiences.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a medical professionals' transcription of lay history or statements does not transform those statements into competent medical evidence).

At the September 2005 VA examination, the Veteran reported an in-service bilateral knee injury with continued pain and discomfort, including occasional giving out and flare-ups of symptoms, since the injury.  She used bilateral knee braces.  She reported having an MRI of her right knee, but not of her left.  She also reported surgery on her right knee (documented in her records as well), but no surgery on her left knee.  The examiner indicated there was no history of dislocation or subluxation.  He also documented the Veteran's report that she avoids running since the in-service knee injury and subsequent profile indicating she should avoid running.  The examiner did not provide any diagnosis or etiological opinion with respect to the knees.

The Veteran underwent a March 2006 VA examination for her left knee claim.  The examiner discussed the Veteran's history, including the in-service injury, and noted that the Veteran's left knee was "barely symptomatic" at the time of the exam.  The pain was only in one area (the inferolateral patellar border) when it was present.  She reported that, when she did run, it was painful but her right knee prevented her from running.  The Veteran reported full range of motion and no flare-ups.  The Veteran never had any limitation of motion, weakness, locking, or giving way.  The examiner noted that an MRI of the left knee in October 2005 was negative "with the exception of perhaps slight buckling of the posterior collateral ligament."  However, the examiner noted that the radiologist did not appear to "place[] much emphasis on that, as no tear was seen."  The examiner concluded that the left knee was "completely normal, without tenderness, crepitus, change in range of motion, and there is no instability."  The examiner diagnosed "minimal patellofemoral pain syndrome, without significant effect on function."

The Veteran next underwent a VA examination in September 2008.  The examiner noted the in-service incident and indicated that the Veteran believed a treating physician had not put his notes into her medical record.  She reported progressively severe pain and dysfunction since her active service.  She described her current pain as 9/10 with flare-ups to 10/10 that occur daily and last all day.  She reported impaired ability to squat, kneel, stair climb and run.  Her maximum walking distance was one quarter mile and she needed to sit after ten minutes of standing.  The examiner noted normal imaging results (MRI and x-ray) in 2005.  The examiner was unable to obtain x-rays because, at the time of the examination, the Veteran was pregnant.  The examiner noted a normal gait without assistive device and normal movement about the examining room, including mounting and dismounting the examining table, rising from the supine to seated position.  Her range of motion was 0 to 137 degrees.  After three repetitions, her range of motion was to 138 degrees.  The patellar apprehension and grind were negative, McMurray was positive, Lachman was negative, and there was no lateral instability.  The examiner provided an impression of internal derangement of the left knee; however, he noted that diagnostic imaging studies to verify that diagnosis could only be done postpartum.  She also had "subjective instability of the left knee."

A brief addendum to the September 2008 report provided etiological opinions.  The examiner stated that it is unlikely that her left knee condition is due to her right knee condition and that the left knee condition was "not secondary nor...aggravated by her right knee condition."  The examiner stated that, if the Veteran's reports of in-service left knee pain and dysfunction were documented, "then of course there would be service-connection for her left knee."

A November 2012 VA examination resulted in no diagnosis of a left knee disability.  The Veteran reported constant sharp pain in the left knee which increased with walking and prolonged standing.  She wore bilateral knee braces daily.  She did not report flare-ups.  Left knee flexion was measured at 110 degrees with objective evidence of painful motion beginning at 110 degrees.  She had full extension with no evidence of painful motion.  Ranges of motion of the left knee did not change after repetitive use testing.  Her symptoms included less movement than normal and pain on movement.  She did not have tenderness or pain to palpation for joint line or soft tissues of either knee.  Muscle strength and stability were normal.  There was no evidence of patellar subluxation/dislocation.  She had no other conditions affecting the left knee.

The November 2012 VA examiner noted a history of meniscal tear in both knees based on 2003 MRIs.  The examiner noted surgery and residual effects only for the right knee.  The Veteran constantly used bilateral knee braces during the day and soft bilateral knee supports at night.  The examiner opined, based on diagnostic imaging, that there was no arthritis, patellar subluxation, or other significant findings in either knee.  The examiner did not provide any etiological opinion.

Finally, the Veteran underwent a VA examination in September 2016 pursuant to the Board's March 2016 remand instructions.  The examiner diagnosed a left knee strain.  The examiner discussed the Veteran's medical history and the Veteran's report that she felt the left knee has gotten worse since she left the military.  She wore knee braces and shoe orthotics which she did not find helpful.  The Veteran reported her feeling that the knee was unstable and that the knee clicks and pops.  She reported trying to avoid flexing and bending.  She indicated she had anxiety from having her knees examined.  The Veteran did not report flare-ups, but did report having functional loss or impairment including that the condition prevented hiking and limited her exercise.  The Veteran had slightly diminished range of motion (0 to 130 degrees with 140 degrees being normal).  Pain noted on examination caused functional loss.  There was objective evidence of pain on weight bearing and on palpation of the joint, which was described as pain along the lateral joint line and inferior patella.  There was objective evidence of crepitus.  The examiner noted that diagnostic imaging did not reveal degenerative or traumatic arthritis or any other significant abnormalities.

The September 2016 VA examiner provided etiological opinions addressing both direct and secondary service connection.  The examiner opined that the Veteran's left knee condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that, despite the September 2002 service treatment record documenting left knee effusion and lateral joint line tenderness, the subsequent records did not document any ongoing left knee symptoms, limitations, or pathology.  The examiner also noted that she had no left knee symptoms prior to the September 2002 service treatment record documenting the effusion and tenderness.  The examiner also noted that the March 2006 examiner found that the left knee was completely normal at that time with no limitation of motion, weakness, locking, or giving way.  Therefore, the examiner concluded that the left knee injury documented in September 2002 was most likely acute and there was not objective evidence of a chronic, pathologic left knee condition occurring in 2002 (or anytime in the military).  The examiner further stated that there is a lack of objective evidence of a chronic, pathologic left knee condition occurring in the service or continuing since the service.

With respect to secondary service connection, the examiner opined that the left knee condition was less likely than not proximately due to or the result of the Veteran's service-connected condition and was less likely than not aggravated beyond its natural progression by the service-connected right knee condition.  With respect to causation, the examiner stated that there is no clear evidence to suggest that an injury to the right knee would have any significant impact on the left knee unless the injury resulted in major muscle or nerve damage causing partial or complete paralysis of the damaged leg, and/or a significant limb length discrepancy.  The examiner cited medical literature in support of this conclusion.  With respect to aggravation, the examiner noted the MRI and x-ray findings which, she opined, provided "little radiologic/objective evidence of any worsening of her left knee condition beyond that which would be expected due to the normal changes associated with the aging process.
The Veteran's treatment records indicate treatment and document complaints of pain, but do not contain pertinent etiological opinions.

Analysis

The Veteran alleges that her current left knee disability began in or was caused by her active military service.  Alternatively, the Veteran argues that her left knee condition was caused or aggravated by her service-connected right knee condition.

With respect to direct service connection, an in-service event and a current disability are established.  The greater weight of the evidence establishes that the current disability is a left knee sprain.  See September 2016 VA Examination.  In making this determination, the Board recognizes that the record contains other potential diagnoses.  The March 2006 VA examination included a diagnosis of "minimal patellofemoral pain syndrome, without significant effect on function" which the Board interprets as subjective pain without any diagnosable underlying physical abnormality.  In addition, the Veteran had no disabling effects at that time.  The Board finds that the March 2006 VA examination establishes no left knee disability at that time.  The September 2008 VA examiner provided a diagnosis of internal derangement of the left knee, but explicitly noted that imaging studies would be necessary to verify the diagnosis.  Subsequent imaging establishes that the Veteran's knee is essentially normal with no arthritis, patellar subluxation, or other significant findings in the left knee.  See November 2012 VA Examination; September 2016 VA Examination.  Consequently, the only diagnosis during the appeal period that is confirmed by appropriate examination and diagnostic imaging is the September 2016 diagnosis of a left knee strain.

The determinative issue, then, is whether the left knee strain is related to the in-service event.  As discussed above, the Veteran's own allegations are not competent medical evidence with respect to the etiology of her current disability (e.g. the onset of a diagnosable condition and whether a later diagnosis or symptoms are related to prior events).

While the September 2008 VA examiner provided a conclusory opinion that was favorable to the Veteran, the opinion contained no reasoning connecting the then-diagnosed condition (not verified by diagnostic imaging) with the in-service notation of left knee pain and effusion.  See September 2008 VA Examination ("then of course there would be service-connection").  The Board assigns that favorable opinion no probative weight because of the lack of a rationale and because the diagnosis (internal derangement) was contradicted by later diagnostic imaging.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008) (holding most of the probative weight of an opinion comes from its rationale).

The only other etiological opinion of record is the negative opinion of the September 2016 VA examiner.  The examiner's opinion was based on a thorough review of the record, a complete physical examination, and relied on relevant medical literature.  The rationale explains the medical basis for the examiner's conclusion.  The opinion was also in accordance with the actual facts in this case.  The Board assigns the opinion substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Veteran suggests that the opinion was flawed or has lesser probative value because it references a lack of symptoms the day before the documented in-service injury.  See February 2017 Appellant's  Post-Remand Brief.  However, as the Board interprets the report, this fact supports the examiner's conclusion that the in-service event was an acute injury, rather than that the Veteran had a left knee condition during service that gradually progressed to the point of requiring treatment (and subsequently continued to progress including after discharge).  The examiner further supported her conclusion that the in-service event was acute by referencing the finding of a "completely normal" knee in March 2006 which similarly weighs against finding that the Veteran had in-service onset of a gradually progressing left knee condition.  The Board finds that the September 2016 VA examiner accurately recounted the record and explained the relevance of the facts on which she relied.


Although service connection is not warranted on a direct basis, the Veteran also alleges that the left knee disability is secondary to her service-connected right knee disability.  Both the September 2008 VA examiner and the September 2016 VA examiner provided negative opinions with respect to the Veteran's theory of secondary service connection.  Again, the September 2008 VA examiner provided little reasoning or rationale for his opinion, so the Board assigns it little probative weight.  The September 2016 VA examiner, however, provided a rationale connecting the available medical facts to the conclusion, including by citing relevant medical literature.  The 2016 opinion also specifically addresses both whether the left knee disability was caused by or was aggravated by the right knee condition.  See Buckley, 12 Vet. App. at 84; Allen, 7 Vet. App. 439.  The Board finds the September 2016 VA examiner's opinion convincing and entitled to significant probative weight.  Nieves-Rodriguez, 22 Vet. App. at 304.  There are no contrary, competent opinions of record.

The evidence is not in equipoise, but is against the Veteran's left knee claim on both a direct and secondary basis.  Gilbert, 1 Vet.App. at 53-56.  The Veteran's claim of entitlement to service connection for a left knee disability is denied.

III.  Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2015 Board Hearing, the undersigned Veterans Law Judge addressed the legal criteria relevant to the Veteran's claim and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor her representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions between 2005 and 2008.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA examination records, and VA medical records.  The Veteran has not identified any records aside from those that are already associated with the claims file that are pertinent to the left knee claim being decided.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's left knee claim being decided on the merits.  

The record contains the results of numerous VA examinations and medical opinions with respect to her claimed knee disability, including in September 2005, March 2006, September 2008, November 2012, and September 2016.  The examinations and opinions, particularly the opinion from September 2016, are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has alleged that the examinations or resulting opinions currently of record are inadequate.  See February 2017 Appellant's Post-Remand Brief.  The Board has described above the relevance of the examiner's discussion of documentation of the absence of symptoms before the Veteran's documented in-service treatment.  In short, the evidence was relevant to whether the condition was acute or had a more gradual onset.  The Board finds that the September 2016 VA examiner explained the factual basis for the conclusions and provided adequate reasoning to explain the connection between the medical facts and principles and his conclusions.

VA has no obligation to obtain further medical examinations or opinions in connection with the claim at issue.  See 38 U.S.C.A. § 5103(A)(d); see also Wells, 326 F.3d at 1384.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability, is denied.




[Continued on Next Page]
REMAND

The Board previously remanded this matter in March 2016 for further development with respect to the PTSD and other acquired psychiatric disability claims.  The Board specifically instructed the events described by the Veteran while she was at Camp 93 as part of Naval Mobile Construction Brigade 5 should be researched, but it does not appear any research was accomplished.  Therefore, remand is required.  See Stegall, 11 Vet. App. at 271 (Veterans are entitled to compliance with remand instructions).

The record contains an August 2016 Formal Finding purporting to document compliance or inability to comply with the Board's remand instructions.  However, the Formal Finding appears to rely on the Veteran's failure to return an updated VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD) or otherwise respond to the request for information.  The Formal Finding does not state why the information regarding the Veteran's stressors was insufficient to research.  In fact, the information includes the location where the incident(s) are alleged to have taken place (Camp 93), the approximate date of the incident(s) (January to July 2003), and the unit of assignment at the time of the exposure (NCMB-5 with a UIC for the company level unit).  Because the Board explicitly requested that research using that information be conducted, an explanation beyond a conclusory statement that research was not possible is needed.  

To reiterate, the evidence establishes that the Veteran was deployed to Southwest Asia.  See, e.g., August 2003 Evaluation Report and Counseling Report (covering period of July 2002 to July 2003; "Deployed to Southwest Asia-5."); October 2007 Buddy Statement ("served with [the Veteran] in Feb of 2003 in camp 93 Kuwait \ Iraq for 6 months in operation Iraqi freedom"); September 2009 Buddy Statement (confirming service with the Veteran "at Camp 93 in Kuwait with NMCB 5"); May 2008 Buddy Statement (confirming Veteran served "in the Spring of 2003 in Camp Morrell, Camp Fox and Camp 93" as a medical corpsman with NMCB 5).  She alleges that, while deployed to Southwest Asia, (specifically, Camp 93 in Kuwait with some time spent in Iraq as well), there were a number of missile attacks during which warning sirens would sound and the military personnel would take shelter and don gas masks.  She also alleges that, while in Kuwait and/or Iraq, she assisted in treating soldiers who sustained serious combat injuries, went on convoys into Iraq in combat zones, and was riding in a vehicle that was hit by a missile.

The VA has a duty to assist the Veteran in obtaining records in the custody of a federal agency until such a search becomes futile.  See, e.g., 38 C.F.R. § 3.159(c)(2).  The VA Adjudication Procedure Manual M21-1 (M21-1) outlines the information that JSRRC requires in order to conduct a meaningful search.  Specifically, M21-1MR, Part IV, subpart ii, Ch.1, ¶ D.3.d. requires at a minimum:  the veteran's full name and social security number; a description of the claimed stressor(s); the month and year when the stressful event occurred; the units of assignment (battalion or company level) at the time of the stressful events; and geographic location.  This information is all contained in the evidence of record as discussed above and in the Board's March 2016 remand.

Further, the Veteran should be scheduled for a VA examination to address her psychiatric claims.  Even if the RO is unable to further corroborate the reported stressors with additional information, the Veteran's report of stress due to warning sirens being triggered at Camp 93 due to missile attacks in the general area (fear of hostile military or terrorist activity) could be sufficient to constitute an in-service stressor if "a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary."  38 C.F.R. § 3.304(f)(3).  Given that the Veteran was at Camp 93 and the exposure to warning sirens related to actual or potential missile attacks is "consistent with the places, types, and circumstances of the veteran's service", her lay testimony alone may establish the occurrence of the claimed in-service stressor if the necessary psychiatric or psychological opinion is obtained.  Acevedo v. Shinseki, 25 Vet. App. 286, 291 (2012) (citing 38 C.F.R. § 3.304(f)(3)); see also December 2009 Defense Personnel Records Information Retrieval System (DPRIS) Response (finding, in response to a request to verify the missile attack allegations, that:  (a) the historical information available is "incomplete", (b) the available information does not indicate any missile attacks on Camp 93, and (c) attacks on bases "in the vicinity of" Camp 93 "may have set alarms at Camp 93.").

Because medical evidence is necessary to fully analyze this issue under Section 3.304(f)(3), remand for a medical opinion is necessary.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).

It also appears that the Veteran continues to receive treatment from the VA healthcare system.  Any outstanding, pertinent clinical records should be obtained prior to readjudication by the AOJ.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file any pertinent clinical records, including any such records from the VA Medical Center in Phoenix, Arizona for the period from April 2016 to the present.

2.  Attempt to verify with the appropriate service department, to include as appropriate the JSRRC, the occurrence of the Veteran's alleged stressors experienced in Kuwait and/or Iraq (participating in convoys into Iraq; missile hit a vehicle in which she was riding in Iraq; triaging soldiers with combat injuries at Camp 93, Camp Morrell, and/or Camp Fox; incoming enemy missile with defensive fire by a Patriot missile battery at Camp 93) from January 2003 through July 2003.  If necessary, to comply with the duty to assist, the RO must make multiple requests covering 60-day time periods.

The following units should be researched:  Naval Mobile Construction Brigade 5 including the particular units identified in the Veteran's personnel records (see list of Military Assignments and the above discussion) by both a unit number and a unit identification code; any other unit identified by the Veteran.

If the available information is insufficient to submit a request to JSRRC, the specific deficiency (e.g. lack of detail, insufficiency of unit identification code to identify the unit, etc.) should be identified to permit review by the Board regarding compliance with its instructions.

3.  After conducting any additional development deemed necessary, the Veteran should be provided an examination with respect to her acquired psychiatric disability (to include PTSD and an acquired psychiatric disability other than PTSD).  The entire claims file should be reviewed by an examiner.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner(s) should address the following:

a.  For each acquired psychiatric disability identified, is it at least as likely as not (50 percent probability or greater) that the acquired psychiatric disability was incurred in or otherwise related to the Veteran's military service.

b.  If the Veteran is diagnosed with PTSD, state whether each of the Veteran's claimed stressors is adequate to support a diagnosis of PTSD.

In providing a response to (b), it would be helpful if the examiner specifically addressed the following stressors:  (1) being present when warning sirens would sound and the military personnel would take shelter and don gas masks; (2) treating soldiers who sustained serious combat injuries; (3) being present on convoys into Iraq in combat zones;  and (4) riding in a vehicle that was hit by a missile.

Importantly, none of these stressors has been established at the time of this remand, but a medical opinion will be helpful to the RO and, if necessary, to the Board in analyzing the Veteran's claim and making factual determinations regarding whether those claimed stressors occurred.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

4.  Then, after any needed development, readjudicate the remanded claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


